Citation Nr: 0308452	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  94-47 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed skin disorder, including as secondary to 
Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The RO denied entitlement to service connection for a skin 
disorder then diagnosed as jungle rot including as secondary 
to AO exposure.  During the pendency of this appeal, 
jurisdiction of the veteran's claim for VA benefits was 
assumed by the VA RO in Oakland, California.  

In November 1996 and October 2001 the Board remanded the case 
to the RO for further development.  

In October 2002 the RO most recently affirmed the 
determination previously entered.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this issue being decided on appeal has been completed.  

2.  The probative, competent evidence of record establishes 
that a chronic acquired skin disorder, most recently 
diagnosed as tinea pedis, began as a result of heat exposure 
in the Republic of Vietnam.  


CONCLUSION OF LAW

A chronic acquired skin disorder, most recently diagnosed as 
tinea pedis, was incurred during active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not show treatment for skin 
disease.  The October 1967 service medical separation 
examination report does not include a finding or diagnosis of 
skin disease.  Physical examination showed the skin, 
including the lymphatic system, and the feet were normal.  In 
the report of medical history the veteran denied ever having 
skin diseases.  

The veteran underwent a VA general medical examination in 
September 1970.  Physical examination of the skin showed 
scattered nevi, tinea versicolor of the chest and both arms 
and a sebaceous cyst of the neck.  

The evidence includes a March 1971 statement from the 
veteran's former employer.  It indicates that the veteran was 
absent from work for one-half day in February 1969 due to a 
rash.  

In May 1989 the veteran filed a claim for service connection 
for jungle rot of the left foot and other skin disease, for 
which he had begun receiving treatment in December 1970.  

In January 1990 the veteran underwent a VA dermatological 
examination for jungle rot secondary to AO exposure.  He gave 
a history of skin problems on the left foot and groin area 
since being exposed to AO in Vietnam 22 years prior.  He also 
reported involvement of the left hand and forearm for the 
past two years.  

During the examination, he reported that he had been treated 
from 1970 to 1989 at the Long Beach, California, VA Medical 
Center for skin complaints.  He also reported having received 
private treatment for a skin disorder for 20 years.  The 
examiner conducted physical and microscopic examinations.  

The diagnosis was mild, recurrent, and long-standing left 
plantar tinea pedis and bilateral tinea cruris, as well as 
left tinea manus with eczematization on the left forearm of 
two years duration by history.  The examiner stated that he 
did not believe the veteran's skin complaints were related to 
AO exposure.  

In April 1994 the RO denied service connection for jungle rot 
as secondary to herbicide exposure.  

In the veteran's notice of disagreement he indicated that he 
had been receiving treatment for his skin condition from 
"Kaiser Permanente" through an insurance plan.  The veteran 
reiterated in his substantive appeal that his skin condition 
had begun shortly after service in Vietnam, and that he had 
been treated for the disorder since that time with a doctor 
through his medical insurance.  

Subsequently, the RO received copies of medical treatment 
records from Kaiser Permanente, which are dated from 1984 to 
1996.  In July 1990 the veteran was seen for complaints of a 
rash of the hands, scalp, foot, groin and legs.  He related a 
recurrent, widespread rash that had dated back to Vietnam.  
Examination and testing was positive for tinea pedis, cruris 
and corporis.  

An August 1990 outpatient record shows the veteran was seen 
on follow-up examination for tinea corporis.  It was 
considerably improved with only minimal scaling of the left 
hand.  These records show he was seen for dermatology 
evaluation in October 1993.  The examiner noted that he had a 
long history of tinea pedis.  The diagnosis was tinea.  

During a physical examination in November 1993 the examiner 
noted that the veteran had been receiving treatment for a 
chronic fungal infection in his feet and ankles.  

In July 1997 the veteran underwent a VA dermatological 
examination.  He gave a history of recurrent skin problems of 
the foot since serving in Vietnam.  He stated that he had 
been treated with a variety of medications over the years.  

On physical examination there was marked scaling with 
erythema of the soles extending up to the ankles.  There was 
discoloration and thickening of the toenails.  There was an 
erythematous, scaling plaque on the left wrist.  The scalp 
was clear.  The diagnosis was tinea pedis, onychomycosis and 
left wrist prurigo nodularis.  

The veteran underwent a VA skin diseases examination in 
November 2001.  The VA physician certified a review of the 
claims folder in connection with the examination.  The 
physician reported the veteran's prior military and social 
history.  The veteran related that he had been having 
recurrent skin problems affecting his feet since his return 
from Vietnam.  He stated that the condition returned 
approximately every two years for which he received medical 
treatment.  

Physical examination revealed a rash extending to the top of 
the sock level on the left lower extremity and to the ankle 
level on the right lower extremity.  The diagnosis was 
chronic, recurrent tinea pedis and onychomycosis.  Based on a 
review of the claims folder the physician opined that the 
veteran's chronic, recurrent tinea pedis had its onset during 
his Vietnam service.  Although the physician explained that 
the veteran's skin disease had no relation to AO exposure, 
she concluded that the onset was secondary to exposure to 
high humidity and heat in the environment of Vietnam.  

In February 2002 the RO referred the case back for 
clarification and possible referral for evaluation by a 
dermatologist.  

In June 2002 this VA physician issued a follow-up examination 
report.  The physician noted that she had referred the 
veteran for an evaluation by a dermatologist.  This was 
performed in May 2002 and the dermatologist concluded that 
the correct diagnosis was chronic tinea pedis.  The VA 
physician again reiterated that AO exposure had no bearing on 
the issue of service connection.  However, she also 
reiterated that he should be service-connected for tinea 
pedis based on the available historical information.  


She explained her experience showed that many veterans stated 
they developed "jungle rot" during service in Vietnam due 
to the nature of the required foot gear and the heat and 
humidity found in Vietnam.  She related that these conditions 
were precursors for the development of foot fungus in a warm, 
moist environment.  She again opined that the veteran's 
chronic, recurrent tinea pedis is at least as likely as not 
caused by his service in Vietnam.  She explained that her 
opinion was supported by the fact that the veteran had no 
pre-service foot problems and that he had had persistent 
problems since his military service.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  




When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  

Continuous service for 90 days or more during a period of war 
or following peacetime service after January 1, 1946, and 
post-service development of a presumptive disease to a degree 
of 10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Specific Criteria Pertaining to AO Exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at § 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
38 C.F.R. § 3.307(a)(6).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, PCT, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and certain soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, acute and subacute peripheral 
neuropathy and PCT shall have become manifest to a degree of 
10 percent or more within one year of separation, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active air service.  38 C.F.R. § 3.307(a)(6)(ii).

The regulations also provide that the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e), Note 2.  

Effective July 9, 2001, Type II diabetes (also known as Type 
II diabetes mellitus or adult-onset diabetes) was added to a 
list of diseases subject to presumptive service connection 
under 38 C.F.R. § 3.309(e).  See 66 Fed. Reg. 23,166 (May 8, 
2001).

In order to rebut this presumption of service incurrence, 
there must be affirmative evidence to the contrary or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the specified diseases 
or disabilities has been suffered between the date of 
separation from service and the onset of any such diseases or 
disabilities.  38 U.S.C.A. § 1113(a).  Evidence which may be 
considered in rebuttal of service incurrence of such disease 
will be any evidence of a nature usually accepted as 
competent to indicate the time of existence or inception of 
disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease. The expression "affirmative evidence to the 
contrary" will not be taken to require a conclusive showing, 
but such showing as would, in sound medical reasoning and in 
the consideration of all evidence of record, support a 
conclusion that the disease was not incurred in service.  38 
C.F.R. § 3.307(d).  

The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Disease 
Not Associated With Exposure to Certain Herbicide Agents, 59 
Fed. Reg. 341-46 (Jan. 4, 1994).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (CAFC) has determined that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
The rationale employed in Combee also applies to claims based 
on exposure to AO.  Brock v. Brown, 10 Vet. App. 155 (1997).


Analysis

Preliminary Matter: Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
supercedes the decision of CAVC in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2002)).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 
2002)).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West Supp. 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The CAFC recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  However, although the CAFC appears 
to have reasoned that the VCAA may not retroactively apply to 
claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  
See Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  


In the October 2001 remand decision the Board notified the 
veteran of the enactment of the VCAA.  In November 2001 the 
RO also notified the veteran of the enactment of the VCAA.  
The RO advised the veteran to identify any evidence not 
already of record, and to complete authorization forms (VA 
Forms 21-4142) as needed for the release of any such evidence 
pertaining to the issue on appeal.  

The RO advised the veteran that it would obtain such records 
if their release were authorized.  In doing so, the RO 
satisfied the VCAA requirement that VA notify the veteran as 
to which evidence was to be provided by the veteran, and 
which would be provided by VA; the RO advised that it would 
obtain all evidence identified and/or authorized for release 
by the veteran.  38 C.F.R. § 5103(a) (West 2002); 
see Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claim.  

In particular, through the issuance of the June 1994 
Statement of the Case (SOC) and the January 2000, January 
2001 and August 2002 Supplemental Statements of the Case 
(SSOC), he has been given notice of the requirements for 
service connection.  The RO also provided the veteran with 
the reasons his claim could not be granted based upon the 
evidence of record.  In the August 2002 SSOC the RO also 
provided the full text of the new evidence-development laws 
and regulation.  The RO clearly demonstrated therein that it 
had fully considered as well as applied the provisions of the 
new law.

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  




The evidence includes the complete service medical records.  
The veteran does not contend that there are additional 
service medical records that have not been obtained.  In 
fact, he does not contend he sought treatment for skin 
disease during active service in Vietnam or that his skin 
disease had been recorded in his service medical records.  

The RO has requested and received all available post-service 
VA and private medical treatment records.  Although the RO 
did not obtain all the veteran's post-service medical records 
identified by him, this will not prejudice him as the 
evidence already of record substantiates his claim for 
service connection.  

The veteran also underwent VA compensation examinations, 
which show the current diagnosis and address the issue of 
service connection.  The Board finds that another VA 
examination is not warranted in this case because the medical 
opinions already obtained substantiate the veteran's claim.  
Consequently, another VA examination is unnecessary since the 
information and evidence of record contain sufficient 
competent medical evidence to decide the claim.  Therefore, 
remand or deferral for the scheduling of another VA 
examination with a file opinion is not required.  38 U.S.C.A. 
§ 5103A(c) (West 2002).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2002)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.159).  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the issue on the merits.  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  

In this case, the service medical records do not show 
treatment for skin disease.  The October 1967 service medical 
separation examination report does not include a finding or 
diagnosis of skin disease.  In fact, the veteran denied ever 
having skin diseases in his report of medical history.  

The Board finds that the veteran was not diagnosed with a 
presumptive disease during his initial post-service year 
based upon 38 C.F.R. § 3.309(a).  The Board notes that tinea 
pedis is not a presumptive disease under section 3.309(a).  
Consequently, a presumption in favor of service connection 
for chronic disease manifest during the initial post-service 
year is not for application.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

The veteran is also not entitled to presumptive service 
connection based upon AO exposure under 38 C.F.R. § 3.309(e).  
In order to be entitled to presumptive service connection 
under 38 C.F.R. § 3.309(e), the veteran must have been 
diagnosed with a presumptive disease.  Again, tinea pedis is 
not a presumptive disease under section 3.309(a).  
Consequently, a presumption in favor of service connection 
for chronic disease based on inservice exposure to herbicides 
is not for application.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

In the present case, the veteran does not contend that he had 
been treated for or diagnosed with a skin disease during 
active service.  He contends that his chronic skin disease 
first manifested shortly after separation from active 
service.  He asserts that the disorder may have resulted from 
having been exposed to AO.  

The medical evidence of record establishes that the veteran 
has a current and chronic skin disease.  He has complained of 
ongoing history of recurrent skin problems with his feet 
since separation from active service.  The examiner who 
performed the January 1990 VA dermatological examination 
conducted physical and microscopic examinations.  The 
diagnosis included long-standing left plantar tinea pedis.  
The private medical treatment records show that examination 
and testing in July 1990 was positive for tinea pedis.  

Dermatology evaluations in October 1993 and November 1993 
also revealed a diagnosis of tinea and the examiner noted 
that the veteran had been receiving treatment for a chronic 
fungal infection in his feet and ankles.  Physician 
examination during the July 1997 VA dermatological 
examination revealed marked scaling with erythema of the 
soles extending up to the ankles.  The diagnosis included 
tinea pedis.  Physical examination during the VA skin 
diseases examination in November 2001 revealed a rash 
extending to the top of the sock level on the left lower 
extremity and to the ankle level on the right lower 
extremity.  The diagnosis was chronic, recurrent tinea pedis 
and onychomycosis.  This physician also referred the veteran 
for an evaluation by a dermatologist.  

This was performed in May 2002 and the dermatologist 
concluded that the correct diagnosis was chronic tinea pedis.  
Consequently, the requirement that the evidence show a 
current disability has been satisfied.  Hickson v. West, 
12 Vet. App. at 247.  

The final question is whether the post-service development of 
chronic, recurrent tinea pedis is due to inservice AO 
exposure or any other incident or event of active service.  

Therefore, the determinative issue in this case is medical in 
nature and requires competent medical evidence.  The 
veteran's contentions do not constitute competent medical 
evidence in this case.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, a lay person is not competent 
to make a medical diagnosis or render a medical opinion, 
which relates a medical disorder to a specific cause.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

The competent medical evidence establishes that the post-
service development of chronic, recurrent tinea pedis is not 
attributable to inservice AO exposure.  

The examiner who performed the January 1990 VA dermatological 
examination specifically considered whether his skin disease 
was secondary to AO exposure.  The examiner stated that he 
did not believe the veteran's skin complaints were related to 
AO exposure.  The VA physician who performed the VA skin 
diseases examination in November 2001 also specifically 
considered whether his skin disease was secondary to AO 
exposure.  This physician also explained that the veteran's 
skin disease had no relation to AO exposure.  In her June 
2002 follow-up examination report this VA physician again 
reiterated that AO exposure had no bearing on the issue of 
service connection.  

The final question is whether the post-service development of 
chronic, recurrent tinea pedis is due to any other incident 
or event of active service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 
(1997).  

The only competent medical evidence addressing this issue is 
the medical opinion of the VA physician who performed the 
November 2001 skin diseases examination.  

This VA physician certified a review of the claims folder in 
connection with the examination.  Her opinion is based on a 
review of all the evidence of record.  Based on the 
examination and a review of the claims folder this physician 
opined that the veteran's chronic, recurrent tinea pedis had 
its onset during his Vietnam service.  

Although the physician explained that the veteran's skin 
disease had no relation to AO exposure, she concluded that 
the onset was secondary to exposure to high humidity and heat 
in the environment of Vietnam.  In her June 2002 follow-up 
examination report she reiterated that he should be service-
connected for tinea pedis based on the available historical 
information.  She explained that her experience showed that 
many veterans stated they developed "jungle rot" during 
service in Vietnam due to the nature of the required foot 
gear and the heat and humidity found in Vietnam.  She related 
that these conditions were precursors for the development of 
foot fungus in a warm, moist environment.  She again opined 
that the veteran's chronic, recurrent tinea pedis is at least 
as likely as not caused by his service in Vietnam.  She 
explained that her opinion was supported by the fact that the 
veteran had no pre-service foot problems and that he has had 
persistent problems since his military service.  

The opinion of this VA physician is highly probative in this 
case because it is based on a review of all the evidence.  
This physician is in a better position to render a fully 
informed medical opinion on the issue in this case.  This is 
also the only competent medical evidence of record addressing 
the issue whether there is a causal relationship between the 
post-service development of chronic, recurrent tinea pedis 
and active service other than AO exposure.  

This constitutes competent medical evidence of a nexus 
between the veteran's current skin disease and active 
service.  This opinion is made by a competent medical expert 
and the Board is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

For these reasons, the Board finds that the probative, 
competent medical evidence establishes that a chronic 
acquired skin disorder, most recently diagnosed as tinea 
pedis, began as a result of heat exposure in the Republic of 
Vietnam, i.e., this skin disease had its onset during active 
service.  The Board concludes that a chronic acquired skin 
disorder, which is currently diagnosed as tinea pedis, was 
incurred during active service, thereby warranting 
entitlement to a grant of service connection.  38 U.S.C.A. 
§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed skin disorder. Most recently diagnosed as 
tinea pedis, is granted.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

